Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  139781 & (21)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 139781
                                                                   COA: 291308
                                                                   Oakland CC: 1992-115674-FC
  ERIC A. WILLIAMS,
             Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 24, 2009
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2010                      _________________________________________
         0322                                                                 Clerk